Citation Nr: 0827806	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for cervical spine strain.

2. Entitlement to an initial evaluation in excess of 10 
percent for right hand strain.

3. Entitlement to an initial evaluation in excess of 10 
percent for left ankle strain with residuals.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that granted service connection for cervical 
spine strain, right hand strain, and left ankle strain, each 
evaluated as 10 percent disabling.  The veteran perfected a 
timely appeal of these decisions to the Board.

These matters were before the Board in July 2006 and were 
then remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2006 remand, the Board instructed the RO to 
contact the veteran and request that he identify all VA and 
non-VA health care providers, other than those already 
associated with the claims folder that have treated him since 
service for his service-connected neck, right hand and left 
ankle disabilities.  This was specifically to include 
treatment records from any chiropractors that had treated the 
veteran since service, including Drs. Siegmund and Stone.  
The aid of the veteran in securing these records, including 
the providing of necessary authorizations, was to be 
enlisted, as was needed.  If any requested records were not 
available, or if the search for any such records otherwise 
yielded negative results, that fact was to be clearly 
documented in the claims file, and the veteran was to be 
informed in writing.

Also, the RO was to send the veteran, and his representative, 
if any, a letter that contained a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that included an 
explanation as to the information or evidence needed to 
establish a disability rating and effective date for the 
claims addressed in the remand, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA Appeals Management Center (AMC) issued letters to the 
veteran, pursuant to the Board's remand instructions.  The 
AMC subsequently readjudicated the veteran's claims in a May 
2008 Supplemental Statement of the Case, and continued to 
deny the veteran's claims, noting that he had not responded 
to the letters requesting additional evidence.  Such letters, 
as well as the Supplemental Statement of the Case, were 
issued to the veteran at an address on Saint Louis Place.

However, the record indicates that the veteran's last address 
of record was on Beckenham Walk Drive, which was the address 
listed by the veteran on his last written correspondence with 
VA of record, dated in June 2005, and is also the address 
listed on the veteran's most recent VA Compensation and 
Pension Award form.  There is no documentation in the claims 
folder indicating that the veteran changed his address to 
"Saint Louis Place."

It is presumed that government officials have properly 
discharged their official duties; clear evidence to the 
contrary is required to rebut this "presumption of 
regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
The presumption of regularity applies to procedures at the 
RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an 
incorrect address for a claimant constitutes the "clear 
evidence" required to rebut the presumption of regularity.  
Crain v. Principi, 17 Vet. App. 182, 187 (2003).

As there is no indication that the letters ordered by the 
Board in its July 2006 remand were delivered to the veteran's 
last address of record, there is no indication that the 
actions ordered in the remand were properly discharged.  
Thus, the instant case must be remanded for the notice and 
request for additional information to be sent to the 
veteran's address at Beckenham Walk Drive, or, if the 
veteran's address has changed, to his most recent address of 
record.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice 
should be sent to the veteran's address 
on Beckenham Walk Drive, or the 
veteran's most recent address of 
record.  If the veteran's address has 
changed from Beckenham Walk Drive, such 
change of address should be clearly 
documented in the claims folder.

2.	The RO should contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder that have treated him 
since service for his service-connected 
neck, right hand and left ankle 
disabilities.  This should specifically 
include treatment records from any 
chiropractors that have treated the 
veteran since service, to include Drs. 
Siegmund and Stone.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
Such request should be sent to the 
veteran's address on Beckenham Walk 
Drive, or the veteran's most recent 
address of record.  If the veteran's 
address has changed from Beckenham Walk 
Drive, such change of address should be 
clearly documented in the claims 
folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


